Title: To George Washington from Jonathan Williams, 16 September 1796
From: Williams, Jonathan
To: Washington, George


        
          Sir
          Mount pleasant [Pa.] Sept. 16. 1796.
        
        My Servant informs me that you desire to know at what price I would sell my Horse Leopard.
        He cost me 300 Dollars about 2 Years since, when I was well assured that he was but 7 years old. Considering the extraordinary Expence of keeping a studd Horse I think 400 Dollars would barely replace my money. I have not found any defect in him, and I beleive him to be at this moment perfectly sound. This price is certainly low for a Stallion, yet that is the reason of my selling him, for I never mounted a more agreeable saddle Horse.
        As the animal is a natural curiosity I had rather sell him to you than to any person who did not set a value on that circumstance, & if you think the 400 Dollars too much, I leave him at your own price between that sum and the first cost.
        As this note may arrive when you are not at leisure, I have directed my man to leave the Horse in your stables, and to take your orders when to call for an answer. With the greatest Deference & Respect I am sir your obedient & faithful Servant
        
          Jona. Williams
        
      